DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Amendment
	In response to the amendment filed on 11/3/2021, amended claims 2 and 18, cancelled claims 3-5, 10-17, and 19, and new claims 20-24 are acknowledged. Claims 1-2, 6-9, 18, and 20-24 remain pending.

Allowable Subject Matter
Claims 1-2, 6-9, 18, and 20-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s response filed 11/3/2021 resolved all outstanding issues with respect to claims 2, 4, and 10-19. Specifically, claim 2 was amended to include the limitations of dependent claim 3, claim 18 was amended to resolve the rejection under 35 U.S.C. 112(b), and claims 4, 10-17, and 19 were cancelled. New claims 20-24 depend from independent claim 18 but do not require any further search and consideration because they are substantially identical to claims 2 and 6-9, which depend from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN B HENSON whose telephone number is (571)270-5340. The examiner can normally be reached M-F 7 AM ET - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVIN B HENSON/Primary Examiner, Art Unit 3791